Citation Nr: 0728346	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  03-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased, compensable rating for the 
service-connected hypertension prior to June 9, 2006.  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected hypertension beginning on 
June 9, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 2000.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon and two awards of the Purple Heart Medal.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2006 when it was remanded for 
further development.  

In a May 2007 statement, the veteran raised contentions 
requesting service connection for disability manifested by 
left ventricular hypertrophy and chronic renal insufficiency 
and increased ratings for his service-connected knee 
disabilities.  None of these matters has been certified to 
the Board on appeal or developed for appellate purposes.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  
Accordingly, they are referred to the RO for all indicated 
action.  


FINDINGS OF FACT

1.  For the period from November 2, 2000 through June 8, 
2006, the veteran is shown to have been taking medication to 
control the service-connected hypertension that was 
productive of a disability picture that more nearly 
approximated that of systolic readings predominately above 
160 and diastolic readings below 100.  

2.  Beginning on June 9, 2006, the service-connected 
hypertension is shown to have been manifested by systolic 
readings below 200, diastolic readings below 110, and the 
need for continuous medication.  


CONCLUSIONS OF LAW

1.  For the period from November 2, 2000 through June 8, 
2006, the criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected hypertension have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.104 
including Diagnostic Code 7101 (2006).  

2.  After June 9, 2006, the criteria for the assignment of a 
rating in excess of 10 percent for the service-connected 
hypertension have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104 
including Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for hypertension.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2002, January 2005, and April 
2006, the RO and/or the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish an increased rating for his service-connected 
hypertension, the evidence had to show that such disability 
had gotten worse.  

The RO and/or AMC notified the veteran and his representative 
of the following:  (1) the information and evidence that was 
of record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO and/or AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the record.  

The veteran and his representative have submitted argument in 
support of the veteran's appeal, and the RO has received a 
substantial amount of evidence.  The relevant evidence 
consists of the veteran's service medical records; records 
reflecting the veteran's treatment by VA from February 2001 
through May 2006; reports of VA examinations performed in 
June 2002, November 2004, and December 2006; June 1993; the 
transcript of a June 2004 hearing held at the RO before a 
local hearing officer; and records reflecting the veteran's 
treatment from June to August 2006 at Croatan Primary Care.  

Following its review of the record in January 2006, the Board 
remanded the case on several occasions to assist the veteran 
in obtaining evidence to support his claims.  Thus, the 
veteran has had ample opportunity to participate in the 
development of his appeal.  Such opportunity eliminates the 
possibility of prejudice in deciding the veteran's appeal and 
ensures the essential fairness of the decision.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if such 
benefits are, in fact, awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice was 
accomplished in April 2006 and March 2007.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an increased rating for 
hypertension.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  

In this regard, the veteran has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support his claim.  Rather, in May 2007, the 
veteran reported that he had no other information or evidence 
to submit.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an increased rating for hypertension.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

A 10 percent rating is warranted when the diastolic pressure 
is predominantly 100 or more, or; when the systolic pressure 
is predominantly 160 or more.  A 10 percent rating is also 
warranted when the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent rating is warranted for hypertension, manifested 
by a diastolic pressure of predominantly 110 or more and a 
systolic pressure of 200 or more.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  November 2, 2000 through June 8, 2006

During his last year of service and during the period from 
November 2, 2000 through June 8, 2006, the veteran rarely 
demonstrated a diastolic reading of 100 or more.  However, he 
did have a significant number of systolic readings of 160 or 
higher and several readings very near 160.  For example, 
during his November 2004 VA examination, his systolic 
readings were 162, 160 and 159.  

Inasmuch as the veteran started taking medication to control 
his high blood pressure in February 2001, the Board is of the 
opinion that the foregoing findings more nearly approximate 
the criteria for a 10 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  

However, his diastolic readings during the period in question 
were all below 110, and his systolic readings were 
predominantly below 200.  As such, he did not meet the 
criteria for a 20 percent evaluation for the period in 
question.  

Accordingly, a 10 percent rating, but no higher is warranted 
for the veteran's hypertension for the period from November 
2, 2000, through June 8, 2006.  




B.  Beginning on June 9, 2006

Since June 9, 2006, the veteran has generally demonstrated 
diastolic readings of 100 or slightly higher.  However, such 
readings have been consistently below 110, and his systolic 
readings have been consistently below 200.  

Although the veteran continues to take medication for the 
control of high blood pressure, he currently does not meet 
the criteria for a rating in excess of 10 percent for the 
service-connected hypertension.  

Accordingly, for the period beginning on June 9, 2006, the 
Board finds that an increased rating in excess of 10 percent 
is not warranted.  



ORDER

For the period from November 2, 2000 through June 8, 2006, a 
10 percent rating, but not more for the service-connected 
hypertension is granted, subject to the regulations governing 
the award of VA monetary benefits.  

Beginning on June 9, 2006, an increased rating in excess of 
10 percent for the service-connected hypertension is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


